Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This is a non-final Office action in reply to the “Applicant Arguments/Remarks Made in an Amendment” filed on 07/08/2022. 
Claims 1-15 are pending.

Applicant’s election without traverse of claims 1-3 in the reply filed on 07/08/2022 is acknowledged.
Claim 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “thin” in 2nd line of claim 1, is a relative term which renders the claim indefinite. The term “thin” is not defined by claim 1, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, thin layer does not provide a standard to ascertain the degree to which the layer is thin and thus Claim 1 rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Diekmann et al. (US 9382420 B2 hereinafter “Diekmann”).
Regarding claim 1, Diekman explicitly discloses a powder material (a powder comprising of composite particles [column 3, lines 5-26]) used for a method for producing a three-dimensional object, the method including forming a thin layer including the powder material, coating the thin layer with a bonding fluid including an aqueous solvent and an energy absorbent, and irradiating the thin layer with energy(the powder is used for layer by layer processes by selectively melting regions wherein said process is preferably sintering [column 3, lines 5-26, 33-34]), the powder material comprising: an object-forming particle (composite particles [column 3, lines 5-26]) including a resin particle including a thermoplastic resin (the powder comprises of a core particle made up of a second polymer. Said second polymer is a polypropylene or a polybutylene terephthalate which applicant’s specification discloses in paragraph 31 as a thermoplastic resin, [column 3, lines 5-26, 25-32]), and an organic resin layer disposed around the resin particle and including an organic resin having a surface tension of 30 mN/m to 45 mN/m (the powder comprises of a core particle completely or partially coated by a first polymer. Said first polymer is analogous to the organic resin/organic resin layer. Said first polymer is a polypropylene or a polymethyl methacrylate. Applicant specifications, Table 1 and paragraph 24 disclose polypropylene or a polymethyl methacrylate as organic resins with a surface tension of 29.4 and 44.6 mN/m respectively [column 3, lines 5-25; column 4, lines 54-55]).
Regarding claim 2, Diekman explicitly discloses the powder material (the powder [column 3, lines 5-26]) according to claim 1, wherein, in the object-forming particle (composite particles [column 3, lines 5-26]), the organic resin layer covers 40% or more and 100% or less of a surface area of the resin particle (the powder comprises of a core particle completely or partially coated by a first polymer. [column 3, lines 5-25]).
Regarding claim 3, Diekman explicitly discloses the powder material (the powder [column 3, lines 5-26]) according to claim 1, wherein the organic resin has a glass transition temperature or melting point of 100°C or more and 230°C or less (the first polymer which is analogous to the organic resin, comprised of polypropylene or a polymethyl methacrylate. Applicant specifications, Table 1 disclose polypropylene or a polymethyl methacrylate to have melting points of 125 and 165 Celsius respectively [column 4, lines 54-55]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754